DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it begins “The present invention is directed to”.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first twin-base and the second twin- base are arranged lengthwise at an angle other than 180 degrees must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7, 13 and 18, the phrase "similar" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "similar"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In claim 9, it is unclear if the twin-lid covering the open top of the twin-pot is the same as the twin-lid covering the open top of the twin-base or if an additional lid is being claimed. 
In claim 15, it is unclear if the twin-lid of the second and third block is the same as the twin-lid covering the open top of the first block or if additional lids are being claimed. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garriga US 3,396,867.
Regarding claim 1, Garriga discloses a stackable pot assembly comprising: a twin-base (2) of an oblong shape and having a bottom, a wall extending upwards from the bottom defining volume of the twin-base, and an open-top, the wall of the oblong twin-base having an inlet (5) and an outlet (5); a twin-pot (2’) of an oblong shape and having a bottom, a wall extending upwards from the bottom defining volume of the twin-pot, and an open-top, the bottom of the twin-pot configured with a pair of spaced-apart feet (9, 10); and a twin-lid (1) of an oblong shape and configured to be coupled to the open-top of the twin-pot and the open-top of the twin-base (Garriga, Figure 3), the twin-lid having a pair of spaced-apart apertures (aperture between 11 and 12) and a plant hole (4), the pair of apertures sized to receive the pair of feet.
Regarding claim 2, Garriga further discloses each of the pair of apertures of the twin-lid is having a skirt (11, 12) extending downwards from periphery of the aperture, wherein the skirt of the twin-lid snugly mate with the feet when the twin-pot is mounted over the twin-lid.
Regarding claim 4, Garriga further discloses the plant hole in the twin-lid is configured to allow a plant to extend therethrough (Garriga, Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garriga US 3,396,867.
Regarding claim 5, Garriga discloses the plant hole of claim 1 but does not disclose the diameter of the hole. However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art at the time of the invention for the plant hole of Garriga to have a diameter of 2.5-3.5 inches as to ensure that the twin-lid provided adequate ventilation (Garriga, column 3: lines 24-26).
Regarding claim 9, Garriga discloses a stacked pot assembly comprising: a twin-lid (1) having a pair of spaced-apart apertures (aperture between 11 and 12) and a plant hole (4); a first twin-base (2) and a second twin-base (2’), each of the first and second twin- bases having a bottom, a wall extending upwards from the bottom defining volume of the twin-base, and an open-top, the open-top covered by the twin-lid (1, 1’), the wall having an inlet (5) and an outlet (6); and a twin-pot (Garriga, column 3: lines 65-67), having a bottom, a wall extending upwards from the bottom defining volume of the twin-pot, and an open-top, the open-top covered by the St Regis Paper Co v Bemis Co, 193 USPQ 8. The examiner takes official notice that stacked pot assemblies in the art comprise first and second adjacent twin-bases; and the second feet being received in apertures of second bases (evidenced by EP 0604749; US 3686791; US 6247192; GB 2400119). It would have been obvious to one of ordinary skill in the art to modify the device of Garriga to comprise a first and second adjacent bases, as well as second feet within apertures of second bases, as to predictably provide a way to stack a plurality of pots.
Regarding claim 10, Garriga further discloses the second twin- base are arranged side-by-side (Garriga in view of the examiner’s official notice of claim 9).
Regarding claim 11, Garriga further discloses the first twin-base and the second twin-base are arranged lengthwise (Garriga in view of the examiner’s official notice of claim 9).
Regarding claim 12, Garriga further discloses the first twin-base and the second twin- base are arranged lengthwise at an angle other than 180 degrees (as best understood) (Garriga in view of the examiner’s official notice of claim 9).
Regarding claim 15, Garriga discloses a stacked pot assembly comprising: a first block; a second block mounted over the first block; a third block mounted over the second block (Garriga, column 3: lines 65-67); the first block comprises a row of twin-bases (2), the twin-base St Regis Paper Co v Bemis Co, 193 USPQ 8. The examiner takes official notice that stacked pot assemblies in the art comprise rows with a plurality of twin-bases, and second and third blocks comprising a plurality of twin-pots (evidenced by EP 0604749; US 3686791; US 6247192; GB 2400119). It would have been obvious to one of ordinary skill in the art to modify the device of Garriga to comprise a first row of a plurality of twin-bases and for the second and third blocks to comprise a plurality of twin-pots, as to predictably provide a way to stack a plurality of pots.
Regarding claim 16, Garriga further discloses each of the plurality of twin-pots of the second block is mounted over a pair of adjacent twin-bases of the plurality of twin-bases of the first block (Garriga, Figure 3).
Regarding claim 17, Garriga further discloses each of the plurality of twin-pots of the third block is mounted over a pair of adjacent twin-pots of the plurality of twin-pots of the second block (Garriga in view of examiner’s official notice of claim 15).

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 8, 13, 14, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The feet of Garriga are not circular and do not have a diameter. No additional ventilation is required and there is no reason to modify the feet of Garriga with drain holes. The system of Garriga uses identical stacked pots; there is no reason to modify with an additional round pot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642